       Case 3:20-mj-00062-DLB Document 3 Filed 07/01/20 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     In re: DESIGNATION OF A
      MAGISTRATE JUDGE FOR                                               ORDER
7     SERVICE IN ANOTHER DISTRICT

8

9           Pursuant to 28 U.S.C. § 636(f), upon the concurrence of the chief judges of the

10   districts involved, a United States magistrate judge may be temporarily assigned to

11   perform any of the duties specified in subsections (a), (b), or (c) of this section in a judicial

12   district other than the judicial district for which he or she has been appointed. No

13   magistrate judge shall perform any of such duties in a district to which he or she has been

14   temporarily assigned until an order has been issued by the chief judge of such district

15   specifying the reason the magistrate judge is being designated, the duration of his or her

16   assignment, and the duties he or she is authorized to perform.

17          Due to the potential for a conflict of interest, the District of Nevada certifies the

18   need for magistrate judge assistance from the Eastern District of California.

19          It is therefore ordered, with the concurrence of the Honorable Kimberly J Mueller,

20   Chief Judge of the Eastern District of California, that United States Magistrate Judge

21   Deborah Barnes is hereby designated to hold court and perform any and all judicial duties

22   designated under 28 U.S.C. § 636, subsections (a), (b), and (c), in the District of Nevada.

23          DATED THIS 1st day of July 2020.

24

25
                                                 MIRANDA M. DU
26                                               CHIEF UNITED STATES DISTRICT JUDGE

27
28
